ON SUGGESTION OF ERROR.
In due time the Home Owners Loan Corporation has filed a suggestion of error in this case, and also what it denominates as a motion to correct the judgment of this court.
On April 15th, 1940, this court handed down its opinion in which it held that on the pleadings and evidence the appellant was entitled to the peremptory instruction refused it in the court below for the recovery from the appellees of the sum of $1,504.57, with interest at the *Page 761 
rate of five per cent per annum, from September 2, 1938. The court further held that in addition to the above, the instruction in the court below for the fixing by the jury of a reasonable attorney's fee was proper; and concludes with the words, "reversed and remanded."
In the opinion it was held that the amount of the debt was fully established, and that there was evidence adduced by the appellant as to the amount of a reasonable attorney's fee.
In the suggestion of error filed in this court the appellant offered to remit or waive any right to an attorney's fee in this case, and insisted that this court should have entered a judgment for the amount of its debt, with interest, remanding the case only on the issue of a reasonable attorney's fee to be fixed by the jury.
The appellees filed an objection and reply to the so-called motion to correct the judgment of the court, and insist that the clerk enter the precise judgment indicated by the opinion in the case; that therefore a motion to correct judgment cannot be sustained, because there was no error in calculation, or the like, by the court in its opinion herein; and, therefore, section 755, Code of 1930, has no application. He further insists that this court is without power, under section 3378, Code of 1930, to enter a final judgment here for the debt.
The opinion of the court clearly announced that the court below should have entered a judgment for the amount of the debt, with interest, only submitting to the jury the issue of a reasonable attorney's fee to be assessed by it. On the issue of the debt it was unnecessary for the jury to retire. See Hairston v. Montgomery, 102 Miss. 364, 59 So. 793, Yazoo  Mississippi Valley R. Co. v. Pope, 104 Miss. 339, 61 So. 450. No attorney's fee now being claimed, the judgment of this court should be in favor of the appellant against the appellee for the debt and interest. In substance, the appellee also says that the case should be remanded, in order that he might interpose other defenses. There is no suggestion in the *Page 762 
record of any defense available. All the evidence offered by him in defense of the action in the court below was held by this court to be incompetent. In the response here the appellees offer no satisfactory suggestion that any other defense is available.
The remittitur of the claim for the attorney's fee in this case was filed in due time. The appellee does not now want to accept that remittitur.
In this state of the record we are of the opinion that this court is fully invested with authority to enter such judgment as the court below should have entered — that is, for the amount of the balance due on the note, $1,504.57, with interest, as above stated. Had our attention been called to it, it would have so appeared in the opinion handed down by this court. Since the appellant waives the right to have the jury assess an attorney's fee, there is nothing now pending upon which to order a remand of the case. The remittitur of claim to attorney's fees by the appellant will be permitted, and to that extent the suggestion of error will be sustained and judgment final entered here for the appellant in the amount of the debt, with interest thereon, as above set forth. Instead of remitting a fixed sum, as is the usual practice in this court, the appellant here remits all attorney's fees.
The case of Couret et al. v. Conner et al., 118 Miss. 598, 79 So. 801, is not in point. If a remittitur was intended, as appellees argue, it came too late, after the time allowed under the rules of this court had expired, and judgment had become final by the adjournment of the court in the interim. That is all that was decided by a majority of the court.
Likewise, the case of Crudup v. Roseboom, 125 Miss. 205, 88 So. 497, is not in point for the reason that here a remittitur of attorney's fees is offered in due time; that is, within fifteen days after the rendition of the final judgment — therein lies the difference.
Section 3378, Code of 1930, authorizes us to enter such *Page 763 
judgment as the court below should have entered, and, we think, is ample authority for the procedure here.
To the extent indicated the judgment of this court will be amended, and the suggestion of error sustained insofar as is necessary to accomplish that result. We have treated the motion to correct the judgment as a suggestion of error filed within the time allowed by the rules of this court.
Suggestion of error sustained, and judgment here for appellant.